 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MD HELICOPTERS, INC.,                           No. 2:16-cv-02249 TLN AC
12                       Plaintiff,
13            v.                                         ORDER
14       AEROMETALS, INC.,
15                       Defendant.
16

17           On January 18, 2019, plaintiff filed a motion to compel. ECF No. 104. The motion was

18   noticed for hearing on February 13, 2019. Id. The parties timely filed a joint statement (ECF No.

19   116) that contains 34 pages of briefing. The undersigned’s standing orders, which are readily

20   available on the court’s website, limit discovery joint statements to 25 pages of briefing.1

21           Because the parties failed to comply with the page limits set by this court, the joint

22   statement filed at ECF No. 116 is STRICKEN, and the hearing date of February 13, 2019 is

23   VACATED and RE-SET to March 13, 2019 at 10:00 A.M. in Courtroom 26(AC). The revised,

24   ////

25   ////

26   ////

27
     1
       http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-
28   judge-allison-claire-ac/
                                                   1
 1   compliant joint statement is due March 6, 2019. No motion or stipulation to exceed page limits
 2   will be considered.
 3          IT IS SO ORDERED.
 4   DATED: February 7, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
